Case 4:17-cv-OOO79-RGE-SB.] Document 128 Filed 10/30/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

CENTRAL DIVISION
JOHN DOE,
No. 4:17-cv-079-RGE-SBJ
Plaintiff,
vs.
GRINNELL COLLEGE, SARAH DEFENDANTS’ NOTICE
MOSCHENROSS, ANGELA VOOS, and CONCERNlNG EX PARTE DOCKET
BAILEY ASBERRY, NO. 125
Defendants.

 

 

Defendants Grinnell College, Sarah Moschenross, Angela Voos, and Bailey Asberry file
this notice in response to EX Parte docket no. 125.

l. On October 23, 2018, a former Grinnell College student filed an ex parte notice
(docket no. 125) With the Court about the production of student records at issue in the Court’s
October 3, 2018 Grder (docket no. 107).

2. A representative of Grinnell College spoke to the former Grinnell College
following the submission of the ex parte letter.

3. Following that discussion, the student advised Grinnell College’s representative
that the student did not have any objections to Grinnell College’S production of the records in
compliance With the Order.

Respectfully submitted,

/s/ Frank Bovd Hartv

Frank Boyd Harty

Nyernaster Goode, P.C.

700 Walnut Street, Suite 1600

Des Moines, IoWa 503 09
Telephone: 515-283-3100

Case 4:17-cv-OOO79-RGE-SB.] Document 128 Filed 10/30/18 Page 2 of 3

Facsirnile: 515-283-8045
Ernail: thai‘ty@nyemaster.com

M

/s/ Frances M. Haas

Frances M. Haas

Nyemaster Goode, P.C.

625 First Street SE, Suite 400
Cedar Rapids, lowa 52401
Telephone: 319-286-7000
Facsirnile: 319-286-7050

Email: finhaas@nyemaster.com

ATTORNEYS FOR DEFENDANTS GRINNELL
COLLEGE, SARAH MOSCHENCROSS,
ANGELA VOOS, AND BAILEY ASBERRY

 

Case 4:17-cv-OOO79-RGE-SB.] Document 128 Filed 10/30/18 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that on October 30, 2018 I electronically filed the foregoing document With
the Clerk of Court using the ECF system Which Will send notification of such filing to the
following:

David H. Goldman, Esq.

Phillip F. Van Liew, Esq.

BABICH GOLDMAN, P.C.

501 s.W. 7th street suiteJ

Des Moines, IoWa 50309

Telephone: (515) 244-4300

Email: dgoldman@babichgoldman.com
Email: pvanliew@babichgoldman.com

-AND-

Andrew T. Miltenberg, Esq. (pro hac vice)
Tara J. Davis, Esq. (pro hac vice)
Kara L. Gorycki, Esq. (pro hac vice)
Philip Byler, Esq. (pro hac vice)
NESNOFF & MILTENBERG, LLP
363 Seventh Avenue, Fifth Floor
NeW York, NeW York 10001
Telephone: (212) 736-4500

Email: AMiltenberg@nmllplaW.com
Email: tdavis@nmllplaw.com
Email: kgor\/cki@mnllplaw.com
Email: pbyler@nmllplaw.com

 

ATTORNEYS FOR PLAINTlFF JOHN DOE

/s/ Shannon Greenman

